The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
1. 	The Office acknowledges the receipt of Applicant’s restriction election filed July 5, 2022. Applicant elects Group II and position 155 of SEQ ID NO:2. Because no traverse is presented, this election is treated as election without traverse. Claims 1-6, 8, 9, 11-13, 16-23 and 25 are pending. Claims 1-6, 8, 11-13, 16, 21, 23 and 25 are withdrawn from examination. Claims 9, 17-20 and 22, to the extent of position 155 of SEQ ID NO:2, are examined in the instant application.  
	Applicant’s Information Disclosure Statements filed July 16, 2020, September 9, 2020 and April 22, 2022 are considered to the extent of the English translations provided. Signed copies are attached.
The restriction is made FINAL.  
Specification
2. 	The disclosure is objected to because of the following: 
To claim priority benefit in the instant application, page 1 of the specification must be updated to include foreign document EP18152064.4 and PCT/IB2019/050310.
The Specification has Table 2 (p. 61) but no Table 1. The specification also has Table A (p. 83) and Table B (p. 126). The Tables on pages 129, 137 and 139 are not identified. All Tables should be identified in ascending numerical order.
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01. See page 129, line 27, of the Specification.
Appropriate correction is required.
Claim Objections
3. 	Claims 9, 17 and 22 are objected to because of the following:
Claims 9 and 22 depend from a withdrawn claim. 
In claim 9, “TriA” should be spelled out the first time it is used, with the acronym in parentheses.
In claim 17(c), (d), (e) and (f), “a plant or a part thereof” should be amended to “plant or part thereof”.
In claim 17(f), “a” should be inserted between “(f)” and “nucleic acid molecule”.
In claim 17, “and” should be inserted between (e) and (f) in the Markush grouping.
Appropriate correction is required. 
Claim Rejections - 35 USC § 112(b)
4. 	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

5. 	Claims 17-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In claim 17, the metes and bounds of “variant” are unclear. Page 15, lines 16-18, states that variant “is intended to mean substantially similar sequences.” However, it is unclear how “substantially similar” is defined, and how one skilled in the art can objectively determine “substantially similar” sequences, or distinguish “substantially similar” sequences from those that are not. It is suggested Applicant recites a % sequence identity.
	In claim 17(a) and (b), it is unclear whether the mutated TriA polypeptides confer increased herbicide tolerance or resistance to a plant. 
	Claim 17(a) is unclear because the preamble recites “a mutated TriA polypeptide” and the last “wherein” clause recites mutated TriA polypeptide positions. However, claim 17(a) recites “comprising the sequence of SEQ ID NO:2”. Applicant discloses that SEQ ID NO:2 is not mutated.
	Claim 17(b) is unclear because the preamble recites “a mutated TriA polypeptide” and the last “wherein” clause recites mutated TriA polypeptide positions. However, claim 17(b) recites “comprising the sequence of SEQ ID NO:1”. Applicant discloses that SEQ ID NO:1 is not mutated.
	In claim 17(c), “derived from a TriA polypeptide sequence SEQ ID NO:2” should be amended to “obtained from the TriA polypeptide SEQ ID NO:2” because it is unclear what is retained in the derived product, and there is only one TriA polypeptide recited. 
In claim 17(c), (d), (e) and (f), “to a plant cell, a plant or a part thereof” should be inserted after “resistance” for proper comparative basis.
	In claim 17(d) and (e), “sequence” should be inserted before “identity” to clarify that the 30% is determined by sequence comparison and not by other means, such as by evolutionary relatedness.
	In claim 17(f), the metes and bounds of “stringent hybridization conditions” are unclear. Applicant’s disclosure does not define “stringent hybridization conditions”. It is unclear what conditions are encompassed by said recitation. Moreover, what is considered as “stringent” to one artisan may not be “stringent” to another artisan. 
	In claim 17(f), a nucleic acid molecule that hybridizes with the nucleic acid molecule of (a), (b), (c), (d) or (e) is a complementary, noncoding sequence and does not confer increased herbicide tolerance or resistance to a plant.
	In claim 17(f), “a nucleic acid molecule” should be amended to “the nucleic acid molecule” for proper antecedence.
	In claim 17, “the wildtype amino acid sequence of a TriA polypeptide” cannot be compared to the mutated TriA polypeptide without a sequence structure recitation for the wildtype sequence. Is SEQ ID NO:2 the wildtype TriA polypeptide?
	Clarification and/or correction is required.
Double Patenting
6. 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321I or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
7. 	Claims 9, 17-20 and 22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6, 9, 13 and 20-26 of U.S. Patent No. 10,538,782 (hereafter ‘782). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are broader than the ‘782 claims. Claims 6 and 9 of ‘782 are similar in language to claims 9 and 22 of the instant application, except the ‘782 recite mutations to a mutated TriA polypeptide having SEQ ID NO:2 at specific positions. Claims 9 and 22 of the instant application recite mutations to a mutated TriA polypeptide but do not specify the positions. Claims 13 (plant host comprising polynucleotide) and 20-26 (nucleic acid molecule) of ‘782 render obvious the nucleic acid molecule encoding a mutant TriA polypeptide having a mutation at position 155 of claims 17-20 of the instant application because the ‘782 claims also include a mutation at position 155. A root-specific promoter, expression cassette and vector are also taught in claims 21-23 of ‘782.
8. 	Claims 9 and 22 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17, 19, 20, 26-29 and 34-39 of copending Application No. 16/317623 (hereafter ‘623). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are broader than the ‘623 claims. The ‘623 claims recite mutations to a mutated TriA polypeptide having SEQ ID NO:2 at specific positions. The claims of the instant application recite mutations to a mutated TriA polypeptide but do not specify the positions. The species (specific mutations) renders obvious the genus (unspecified mutations). With regard to method claim 22 of the instant application, because claim 17 of ‘623 discloses that the mutated TriA polypeptide confers herbicide tolerance to a plant, it would have been obvious to isolate the  polynucleotide encoding the mutated TriA polypeptide to produce a plant having the herbicide tolerance phenotype.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. It should be noted that if claims 9 and 22 are canceled and the species are rejoined when allowability is indicated, the instant application would still be subjected to a provisional nonstatutory double patenting rejection because position 93 of SEQ ID NO:2 is recited in both applications.
Claim Rejections - 35 USC § 112(a)
9.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

10. 	Claims 9, 17-20 and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for SEQ ID NO:2 comprising a mutation at position 155 and increased tolerance or resistance to triazine herbicides, does not reasonably provide enablement for an unspecified mutated TriA polypeptide (claims 9 and 22), a nucleic acid molecule encoding a mutated SEQ ID NO:2 or a mutated SEQ ID NO:1 and their variants, paralogues, orthologues and homologs (claim 17(a), (b) and (c)), 30% or more sequence identity to SEQ ID NO:1 or to a sequence encoding SEQ ID NO:2 (claim 17(d) and (e)), a nucleic acid molecule which hybridizes to SEQ ID NO:1 or to a nucleic acid molecule encoding SEQ ID NO:2 (claim 17(f)), and increased herbicide tolerance or resistance to all herbicides. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
“’The first paragraph of 35 U.S.C. § 112 requires, inter alia, that the specification of a patent enable any person skilled in the art to which it pertains to make and use the claimed invention.  Although the statute does not say so, enablement requires that the specification teach those in the art to make and use the invention without ‘undue experimentation.’  In re Wands, 858 F.2d 731, 737 (Fed. Cir. 1988).  That some experimentation may be required is not fatal; the issue is whether the amount of experimentation required is ‘undue.’”  In re Vaeck, 947 F.2d 488, 495 (Fed. Cir. 1991) (emphasis in original); see also In re Wright, 999 F.2d 1557, 1561 (Fed. Cir. 1993) (“[T]o be enabling, the specification of a patent must teach those skilled in the art how to make and use the full scope of the claimed invention without ‘undue experimentation’”) “Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighing many factual considerations.”  Wands, supra.  Some experimentation, even a considerable amount, is not “undue” if, e.g., it is merely routine, or if the specification provides a reasonable amount of guidance as to the direction in which the experimentation should proceed.  Factors to consider include “(1) the quantity of experimentation necessary, (2) the amount of direction or guidance presented, (3) the presence or absence of working examples, (4) the nature of the invention, (5) the state of the prior art, (6) the relative skill of those in the art, (7) the predictability or unpredictability of the art, and (8) the breadth of the claims.”  Id.
Figures 2 and 3 and the Tables in Example 4 disclose that mutations at positions 92, 93, 155 and 157 of SEQ ID NO:2 show degradation of a triazine herbicide. The elected species mutated position is 155 of SEQ ID NO:2. The scope of claims 9 and 22 encompasses a polynucleotide sequence encoding a mutated TriA polypeptide having any mutation(s) to an undisclosed TriA sequence, wherein said mutation(s) confers to a plant tolerance to herbicides. Because the structure of the starting material (TriA polypeptide) is not disclosed, one skilled in the art cannot make mutations to a sequence of undisclosed structure without undue experimentation. Moreover, the state of the prior art teaches that mutations to an enzyme sequence are highly unpredictable. Most mutations would render the enzyme nonfunctional, and some will have no effect on its sensitivity to herbicide. Applicant provides no guidance as to how operable embodiments can be readily identified, or how inoperable embodiments can be readily eliminated, without resorting to random trial and error requiring undue experimentation. While one skilled in the art can make mutations to a particular sequence, further guidance is needed with regard to the sequence to be mutated and what positions can be mutated that would retain its enzymatic activity and increase herbicide tolerance of a plant. Thus, Applicant has not fully enabled an unspecified polynucleotide sequence encoding undisclosed mutation positions for conferring increased herbicide tolerance to a plant without undue experimentation.
With regard to claim 17, Applicant does not disclose any variant, paralogue, orthologue or homolog of SEQ ID NO:1 or of a sequence encoding SEQ ID NO:2 containing positions that correspond to positions 92, 93, 155 and 157. Claim 17(a) and (b) do not require any functional activity for the mutated TriA polypeptide and its variants, paralogues, orthologues or homologues. Without a function or phenotype recitation, one skilled in the art cannot make and use the mutated TriA polypeptide without undue experimentation. While one skilled in the art can make mutations to SEQ ID NO:2 or to a sequence encoding SEQ ID NO:1, further guidance is needed as to what the objective is before mutations can be made. Additionally, it is unclear how one skilled in the art can identify said variant, paralogue, orthologue or homologue when no structure and no function are recited for said variant, paralogue, orthologue or homologue. It should be noted that a paralogue may be a closely related gene within a species but is not required to retain the same functional activity as the reference sequence. Claim 17(c) recites the phenotype of “increased herbicide tolerance or resistance”, however, no structure is disclosed which can be correlated to said phenotype. The state of the prior art teaches various unrelated enzymes for conferring herbicide tolerance and resistance. There is no working example or guidance provided to allow one skilled in the art to determine said variants, paralogues, orthologues or homologues of SEQ ID NO:1 and of SEQ ID NO:2, and their corresponding mutated positions, and distinguish them from other enzymes for conferring herbicide tolerance or resistance to a plant. No nucleotide or amino acid position of SEQ ID NO:2 is required to be retained for the variants, paralogue, orthologues or homologues. Claim 17(d) and (e) are further not enabled because 30% sequence identity allows for unspecified deletions and mutations up to 70% of SEQ ID NO:1 (1425 nucleotides) and of SEQ ID NO:2 (474 amino acids). With 70% of the sequences deleted or mutated, one skilled in the art cannot determine whether a sequence meets said claim limitation, since positions corresponding to 92, 93, 155 or 157 are also mutated. If one skilled in the art were to make the deletion and/or mutations, further guidance is needed as to what region(s), positions, and nucleotide or amino acid can be deleted or mutated while retaining enzymatic activity and confers increased herbicide tolerance or resistance. Applicant has no working example of any sequence having 30% sequence identity to SEQ ID NO:1 or to SEQ ID NO:2 and the claimed phenotype. Claim 17(f) is further not enabled because a sequence that hybridizes to the nucleic acid molecule of (a), (b), (c), (d) or (e) is a complementary sequence and a noncoding sequence. It is a nonfunctional sequence and cannot confer a phenotype. The nucleic acid molecule is not required to retain any structure, and the function of increased herbicide tolerance or resistance shared by unrelated enzymes of the prior art cannot be used to distinguish the claimed nucleic acid molecule from other nucleic acid molecules.
The recitation of “herbicide tolerance or resistance” encompasses all herbicides. To date, there is no enzyme that has tolerance or resistance to all herbicides. Each herbicide is a structurally different compound and targets a different biosynthetic pathway. Applicant’s working example shows a mutated TriA polypeptide having increased herbicide tolerance or resistance to a triazine herbicide only. It is unpredictable and unlikely that tolerance or resistance to a triazine herbicide can be correlated to tolerance or resistance to other structurally distinct herbicides. Thus, Applicant has not fully enabled the scope of herbicide tolerance or resistance claimed. 
Accordingly, weighing all the Wands factors based on the totality of the record as discussed above, the Office determines that it would require undue experimentation for a person of ordinary skill in the art to make and use the invention as claimed as commensurate in scope with the claims.
11. 	Claims 9, 17-20 and 22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
“[T]he test for sufficiency is whether the disclosure of the application relied upon reasonably conveys to those skilled in the art that the inventor had possession of the claimed subject matter as of the filing date.”  Ariad Pharm., Inc. v. Eli Lilly and Co., 598 F.3d 1336, 1351 (Fed. Cir. 2010).   To satisfy the written description requirement of 35 USC 112, first paragraph, the specification must describe the invention in sufficient detail so “that one skilled in the art can clearly conclude that the inventor[s] invented the claimed invention as of the filing date sought.”  
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
Lockwood
    PNG
    media_image1.png
    1
    1
    media_image1.png
    Greyscale
 v. Am. Airlines, Inc., 107 F.3d 1565, 1572 (Fed. Cir. 1997).  “[The written description] inquiry is a factual one and must be assessed on a case-by-case basis.”  Purdue Pharma L.P. v. Faulding, Inc., 230 F.3d 1320, 1323 (Fed. Cir. 2000).  “In order to satisfy the written description requirement, the disclosure as originally filed does not have to provide in haec verba support for the claimed subject matter at issue.”  Id.  Nonetheless, the disclosure must convey with reasonable clarity to those skilled in the art that the inventor was in possession of the invention.  Id., (“Put another way, one skilled in the art, reading the original disclosure, must immediately discern the limitation at issue in the claims.”)  While the written description requirement does not demand either examples or an actual reduction to practice, actual “possession” or reduction to practice outside of the specification is not enough.  Ariad Pharmaceuticals, Inc. v. Eli Lilly and Co., 598 F.3d 1336, 1352 (Fed. Cir. 2010).  Rather, it is the specification itself that must demonstrate possession.  Id.
Appearance of a claim in the specification in ipsis verbis does not guarantee that the written description requirement is satisfied, see, e.g., Enzo Biochem, Inc. v. Gen-Probe Inc., 323 F.3d 956, 968 (Fed. Cir. 2002), nor does a failure to meet that standard require a finding that a claim does not comply with the written description requirement, In re Edwards, 568 F.2d 1349, 1351-52 (Fed. Cir. 1978).  All that is required is that the specification demonstrate to a person of ordinary skill in the art that the inventor was in possession of the invention.  Carnegie Mellon Univ. v. Hoffmann-La Roche Inc., 541 F.3d 1115, 1122 (Fed. Cir. 2008).
The claimed invention is as described above. 
Claims 9 and 22 lack adequate written description because the structure of the starting material and the target positions for mutating of said starting material are not recited. The starting material here is a TriA polypeptide of undisclosed structure. Applicant does not disclose a representative number of TriA polypeptides. Applicant discloses SEQ ID NO:2 from Pseudomonas. The disclosure of SEQ ID NO:2 does not allow one skilled in the art to predict the structures of TriA polypeptides from other sources as encompassed by the claims. Thus, TriA polypeptide is not adequately described. In addition to a starting material of undisclosed structure, a mutated TriA polypeptide lacks adequate written description because the claims do not indicate what mutation(s) would confer plant tolerance to herbicides. The claims encompass any mutation at any position of a TriA polypeptide. Applicant discloses four positions: 92, 93, 155 and 157. Position 155 is the species elected for examination. Because other TriA polypeptides likely have different structures and are of different lengths, it is unpredictable what position in the undisclosed TriA polypeptide would correspond to position 155 of SEQ ID NO:2. Thus, the mutated TriA polypeptide of undisclosed structure having undisclosed mutations are not adequately described. 
With regard to claims 17-20, variants, paralogues, orthologues, homologs and sequences having 30% sequence identity to SEQ ID NO:1 or to a nucleic acid molecule encoding SEQ ID NO:2 lack adequate written description because Applicant does not disclose a representative number of these sequences. No variant, paralogue, orthologue, homolog or sequences having 30% sequence identity to SEQ ID NO:1 or to a nucleic acid molecule encoding SEQ ID NO:2 having the functional activity of a TriA polypeptide are disclosed. Again, the starting material is not adequately described. SEQ ID NO:1 encoding SEQ ID NO:2 was obtained from Pseudomonas. However, the claims encompass TriA sequences obtained from sources other than Pseudomonas, whereby their structures are not disclosed, so long as they share at least 30% sequence identity (for claim 17(d) and (e)) to SEQ ID NO:1 or to a sequence encoding SEQ ID NO:2. No sequence identity is recited for the variants, paralogues, orthologues and homologs. The claims imply that structural variants, paralogues, orthologues and homologs exist in nature, yet no structural variant, paralogue, orthologue or homolog has been disclosed. It should be noted that paralogues may be closely related genes within one species but are not required to retain the functional activity of the reference sequence. The disclosure of SEQ ID NO:1 and SEQ ID NO:2 from Pseudomonas are not representative of TriA sequences from other sources. There are insufficient relevant identifying characteristics to allow one skilled in the art to predictably determine such variants, paralogues, orthologues, homologs and sequences having at least 30% sequence identity to SEQ ID NO:1 or to a sequence encoding SEQ ID NO:2 from other sources absent further guidance. Moreover, while one skilled in the art can generate a population of sequences having at least 30% sequence identity to SEQ ID NO:1 or a sequence having SEQ ID NO:2, it is unpredictable which species within the population would have the same functional activity as SEQ ID NO:1 or a sequence encoding SEQ ID NO:2. Applicant failed to disclose a representative number of species within the scope of the genus or of a recitation of structural features common to the members of the genus, which features constitute a substantial portion of the genus. If their structures cannot be determined, then a mutation corresponding to position 155 also cannot be determined. Thus, variants, paralogues, orthologues, and sequences having 30% sequence identity to SEQ ID NO:1 or to a nucleic acid molecule encoding SEQ ID NO:2 lack adequate written description. Because (a), (b), (c), (d) and (e) lack adequate written description for the reasons set forth above, (f) also lacks adequate written description. It should be noted that a nucleic acid molecule that hybridizes to SEQ ID NO:1 or to a sequence encoding SEQ ID NO:2 is a complementary, noncoding sequence and does not confer any phenotype. It should also be noted that no structure, size or region of hybridization is recited for the nucleic acid molecule in (f). 
Accordingly, there is lack of adequate description to inform a skilled artisan that Applicant was in possession of the claimed invention at the time of filing. See Written Description guidelines published in Federal Register/ Vol.66, No. 4/ Friday, January 5, 2001/ Notices; p. 1099-1111.
Claim Rejections - 35 USC § 102
12. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
13. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

14. 	Claims 9 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Raillard et al. (US Publication No. 20020155571 (A)). Raillard teaches a nucleic acid molecule encoding a triazine hydrolase having SEQ ID NO:89 which has 99.7% sequence identity to Applicant’s SEQ ID NO:2, with one conservative substitution and one amino acid mismatch. The triazine hydrolase of the prior art appears to be identical to Applicant’s TriA polypeptide, because both enzymes degrade triazine herbicides ([0003], [0026]). The prior art teaches mutations to produce triazine hydrolase homologues ([0019], [0055]). The prior art further teaches a method for producing a plant product comprising processing a plant part to obtain the plant product (cells) comprising the nucleic acid molecule encoding the mutated triazine hydrolase ([0069], [0081], [0090]). Accordingly, the claimed invention is anticipated by the prior art.
15. 	Claims 9, 17-20 and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schachtschabel et al. (WO 2016/116870 (Applicant’s IDS)). Schachtschabel teaches a polynucleotide encoding a mutated TriA polypeptide having a mutation at position 155 of SEQ ID NO:2 and conferring increased herbicide tolerance or resistance to a plant (claims 9 and 17). SEQ ID NO:2 of the prior art has 100% sequence identity to Applicant’s SEQ ID NO:2. Schachtschabel further teaches a root-specific promoter, expression cassette and method for producing a plant product comprising processing the plant or plant part to obtain the polynucleotide (claims 18-20 and 22). Accordingly, the claimed invention is anticipated by the prior art.
16. 	Claims 9, 17, 18, 20 and 22 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Thompson, B. (US Pat. No. 10428347 (B), priority benefit Provisional Application No. 62/536077 filed July 24, 2017). No structure of the TriA polypeptide is recited in claim 9 and 22, and no structure of the mutated TriA polypeptide is recited for the variants in claim 17. The recitation of “mutated TriA polypeptide” is not given weight as the enzyme melamine deaminase because it is functionally distinct from an unmutated TriA polypeptide and is not defined as having melamine deaminase activity. Thompson teaches a nucleotide sequence of SEQ ID NO:115 encoding SEQ ID NO:167, wherein SEQ ID NO:167 has a mutation at position 151 which appears to correspond to Applicant’s position 155 of SEQ ID NO:2. Even though SEQ ID NO:167 has 23.6% sequence identity to SEQ ID NO:167, it appears to be a variant of Applicant’s SEQ ID NO:155 and is an herbicide detoxifying enzyme (Example 10). Thompson further teaches a method of isolating a plant product (cell lysate) comprising the polynucleotide (col. 136, lns. 27-30), and an expression cassette and a vector for plant expression (col. 61, lns. 29-45), which would inherently contain a promoter operable in plant cells. Accordingly, the claimed invention is anticipated by the prior art.

Remarks
17. 	No claim is allowed. 
18.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG T BUI whose telephone number is (571)272-0793.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 571-270-7058.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PHUONG T BUI/Primary Examiner, Art Unit 1663